Title: To James Madison from Joseph Delaplaine, 15 May 1812 (Abstract)
From: Delaplaine, Joseph
To: Madison, James


15 May 1812, Philadelphia. Solicits JM’s “patronage to the Emporium of Arts & Sciences  not for the pecuniary value of the subscription, but for the honor of [his] name.” “Mr. Jefferson has favoured me with his name,” as have several members of Congress. Requests JM, if he approves, to write his name on the same paper. If JM declines, requests the return of the prospectus. Also asks that Jefferson’s letter be returned.
